Pratt, J.
The only question to be considered is whether the failure of plaintiff to state the cost to him of the sewing machine is a defense to this action.
It is to be remarked that the insurance is for §1,200, and the loss proven exceeds §1,400. And it is conceded that the loss exceeded the amount of insurance.
The contention of plaintiff, that under those circumstances the value of the sewing machine was irrelevant has much force.
But the unanswered questions bore slightly, if at all, upon the question of value. The witness stated that the retail price was fifty dollars, and went on to state, that being an agent of the company, he was allowed the machine at cost price to the company.
When asked that price, the witness very naturally replied that it was a trade secret of his employers, which he was not willing to divulge without their consent.
We think that the cost of manufacture was not a matter with which defendants need concern themselves.
Ths market value of such machines and the condition of the machine in question would enable the court to decide upon the value of the machine.
We think plaintiff’s examination was a compliance with the condition of the policy
Judgment affirmed, with costs.
Barnard, P. J., and Dykman, J., concur.